 SELLIBERG'S TAVERNSellberg'sTavernandCulinaryAllianceNo. 425,HotelEmployees and RestaurantEmployeesInternationalUnion,AFL-CIO. Case 36-CA--495021 November 1985DECISION AND ORDERBy CHAIRMAN DOTSON AND MEMBERSDENNIS AND JOHANSENUpon a charge filed by the Union 20 May 1985,theGeneral Counsel of the National Labor Rela-tions Board issued a complaint 25 June 1985 againstthe Company, the Respondent, alleging that it hasviolated Section 8(a)(1) and (5) of the NationalLabor Relations Act. Although properly servedcopies of the charge and complaint, the Companyhas failed to file an answer.On 12 August 1985 the General Counsel filed aMotion for Summary Judgment. On 14 August1985 the Board issued an order transferring theproceeding to the Board and a Notice to ShowCause why the motion should not be granted. TheCompany filed no response. The allegations in themotion are therefore undisputed.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.Ruling on Motion for Summary JudgmentSection 102.20 of the Board's Rules and Regula-tions provides that the allegations in the complaintshall be deemed admitted if an answer is not filedwithin 10 days from service of the complaint,unless good cause is shown. The complaint statesthat unless an answer is filed within 10 days ofservice, "all the allegations in the complaint shallbe deemed to be admitted to be true and shall be sofound by the Board." Further, the undisputed alle-gations in Motion for Summary Judgment disclosethat the General Counsel, by letter dated 10 July1985, notified the Company that unless an answerwas received immediately, a Motion for SummaryJudgment would be filed.In the absence of good cause being shown forthe failure to file a timely answer, we grant theGeneral Counsel's Motion for Summary Judgment.On the entire record, the Board makes the fol-lowingFINDINGS OF FACT1. JURISDICTIONThe Company, a State of Washington corpora-tion, is engaged in the retail sale of food and bever-agesat its facility inVancouver,Washington,623where it annually derived gross revenues in excessof $500,000, and purchased and caused to be trans-ferred and delivered to its facilities within the StateofWashington goods and materials valued inexcess of $25,000 directly from sources outside theState, or from suppliers within the State which inturn obtained such goods and materials directlyfrom sources outside the State.We find that theCompany is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of theAct and that the Union is a labor organizationwithin the meaning of Section 2(5) or the Act.II.ALLEGED UNFAIR LABOR PRACTICESThe Unionis the collective-bargaining represent-ative ofthe employees in the following appropriateunit:All employees listed in Schedule "A" of thecollective bargaining agreement excluding allother employees, office clerical employees,guards and supervisors as defined in the Act.The Respondent and the Union entered into acollective-bargaining agreement covering the em-ployees in the unit on 2 September 1982. The con-tract expired by its terms on 31 May 1985. The col-lective-bargaining agreement was timely opened bythe Union in a letter dated 26 March 1985. A spe-cific demand to meet and bargain was also made inthe same letter. The Union received no reply fromtheRespondent concerning the 26 March 1985letter.A second specific demand by the Union tomeet and bargain was made in a letter dated 1 May1985. No reply was received by the Union to the 1May 1985 letter. Telephone messages by the Unionrequesting a return call from the Respondent weremade from April 1985 through May 1985. No tele-phone calls were returned by the Respondent.Since about 8 March 1985, and again on 19 and 26March 1985, the Union, by letter, has requested theRespondent to furnish the Union with names andaddresses of all employees covered by the collec-tive-bargaining agreement. Since about 2 April1985, and again on 1 May 1985, the Union, byletter, has requested the Respondent to furnish theUnion the names, addresses, telephone numbers,and payroll records of all employees covered bythe collective-bargaining agreement. The informa-tion requested by the Union is necessary for, andrelevant to, the Union's performance of its functionas the exclusive collective-bargaining representativeof the unit. Since about 8 March 1985, the Re-spondent has failed and refused to furnish theUnion the requested information.277 NLRB No. 69 624DECISIONS OF NATIONAL LABOR RELATIONS BOARDCONCLUSIONS OF LAW1.At all times material herein the Union hasbeen and now is the exclusive bargaining represent-ative of all employees in the following unit appro-priate for the purpose of collective bargaining withrespect to wages, hours, and other terms and con-ditions of employment:All employees listed in Schedule "A" of thecollective bargaining agreement excluding allother employees, office clerical employees,guards and supervisors as defined in the Act.2.By refusing since about 8 March 1985 to meetand bargain with the Union, as requested, with re-spect to wages, hours, and other terms and condi-tions of employment of employees in the bargain-ing unit;by failing and refusing since about 8March 1985 to furnish the Union, as it requested inletters dated 8, 19, and 26 March 1985, with thenamesand addresses of all employees covered bythe collective-bargaining agreement; and by refus-ing sinceabout 2 April 1985, and again on 1 May1985, the Union's requests by letters, to furnish theUnion thenames,addresses, telephone numbers,and payroll records of all employees covered bythe collective-bargaining agreement, such informa-tionbeing necessary for, and relevant to, theUnion's performance of its function as the exclusivecollective-bargaiing representative of the employ-ees in the unit, the Respondent has engaged inunfair labor practices affecting commerce withinthe meaning of Section 8(a)(1) and (5) and Section2(6) and (7) of the Act.REMEDYHaving found that the Respondent has engagedin certain unfair labor practices, we shall order itto cease and desist and to take certain affirmativeaction designed to effectuate the policies of theAct.As for the Respondent's unlawful refusal to meetand bargain with the Union, we shall order the Re-spondent, on request, to bargain with the Union re-garding wages, hours, and other terms and condi-tions of employment of the unit employees and, ifan understanding is reached, to embody the under-standing in a signed agreement. We shall also orderthe Respondent to provide the Union with the in-formation it requested since about 8 March 1985.ORDERThe National Labor Relations Board orders thattheRespondent, Sellberg'sTavern,Vancouver,Washington, its officers, agents, successors, and as-signs, shall1.Cease and desist from(a)Refusing to meet and bargain with the Unionas the exclusive representative of its employees inthe appropriate bargaining unit described belowconcerning their wages, hours, and other terms andconditions of employment. The appropriate unit is:All employees listed in Schedule "A" of thecollective bargaining agreement excluding allother employees, office clerical employees,guards and supervisors as defined in the Act.(b) Failing and refusing to provide the Union, onrequest,with information necessary for, and rele-vant to, the Union's performance of its function asthe exclusive collective-bargaining representativeof the bargaining unit employees.(c) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2.Take the following affirmative action neces-sary to effectuate the policies of the Act.(a)On request, bargain in good faith with theUnion as the exclusive bargaining representative ofthe employees in the bargaining unit regardingtheirwages, hours, and other terms and conditionsof employment and, if an understanding is reached,embody the understanding in a signed agreement.(b) On request, provide the Union with the infor-mation it has requested since about 8 March 1985or any other information which is relevant to itsfunction as the exclusive representative of the bar-gaining unit employees.(c) Post at its facility in Vancouver, Washington,copies of the attached notice marked "Appendix."'Copies of the notice, on forms provided by the Re-gionalDirector for Region 19, after being signedby the Respondent's authorized representative,shallbe posted by the Respondent immediatelyupon receipt and maintained for 60 consecutivedays in conspicuous places including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by the Respondentto ensure that the notices are not altered, defaced,or covered by any other material.(d)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.iIf this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-alLaborRelationsBoard" shallread"Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board " SELLBERG'S TAVERN625APPENDIX.NOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe NationalLaborRelations Board has foundthat we violated theNational LaborRelations Actand has ordered us to post and abideby thisnotice.WE WILLNOT refuse to meet and bargain withtheUnion as the exclusive representative of ouremployees in the appropriate bargaining unit de-scribed below concerning their wages,hours, andother terms and conditions of employment.The ap-propriate unit is:All employees listed in Schedule"A" of thecollective bargaining agreement excluding allother employees,officeclericalemployees,guards and supervisors as definedin the Act.and relevant to, the Union's performance of itsfunction as the exclusive collective-bargaining rep-resentative of the bargaining unit employees.WE WILL NOT in any like or related marinerinterferewith, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL, on request, bargain in good faith withthe Union as the exclusive bargaining representa-tive of the employees in the bargaining unit regard-ing their wages, hours, and other terms and condi-tions of employment and, if an understanding isreached, embody the understanding in a signedagreement.WE WILL, on request, provide the Union withthe information it has requested since about 8March 1985 or any other information which is rele-vant to its function as the exclusive representativeof the bargaining unit employees.WE WILL NOT fail and refuse to provide theSELLBERG'S TAVERNUnion, on request, with information necessary for,